Citation Nr: 0508297	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cancers of the 
bladder, lung, colon, kidney, and bones, for purposes of 
accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1999 and later decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection for various cancers for 
purposes of accrued benefits and denied service connection 
for the cause of the veteran's death.  In March 2001 and May 
2003, the Board remanded the case to the RO for additional 
development.  Such has been completed and the case is again 
before the Board.


FINDINGS OF FACT

1.  At the time of his death the veteran had pending a claim 
for service connection for cancers of the bladder, lung, 
colon, kidney, and bones.

2.  At the time of his death service connection was not in 
effect for any disabilities.

3.  Cancers of the bladder, lung, colon, kidney, and bones 
were not present in service or within the first post-service 
year.

4.  The veteran was not exposed to ionizing radiation during 
service.

5.  There is no causal relationship between the veteran's 
fatal transitional cell carcinoma with metastasis to the 
bone, first shown to be present many years after service, and 
any incident of service, including claimed exposure to 
ionizing and non-ionizing radiation.

6.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and a service-connected disability or any incident of 
military service.


CONCLUSIONS OF LAW

1.  Cancers of the bladder, lung, colon, kidney, and bones 
were not incurred in or aggravated by active service, nor may 
they be presumed to have been so incurred; therefore, the 
criteria for a grant of service connection for such cancers 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.1000 (2003).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA
In September 1997, following the appellant's claim for death 
benefits, she was advised of her rights in the appeals 
process.  In April 2002, the RO sent the appellant a letter 
notifying her of the Veterans Claims Assistance Act of 2000 
(VCAA) and of her rights in the VA claims process.  In the 
November 1999 statement of the case, an April 2000 
supplemental statement of the case, the April 2002 RO letter, 
and other additional supplemental statements of the case, the 
VA has advised the appellant of the evidence needed to 
establish service connection for the cause of the veteran's 
death and establish service connection for the cause of the 
veteran's death.  In these documents, the appellant has been 
notified of the information that she needed to provide in 
support of her claims and was requested to advise the VA of 
any additional information or evidence that she wanted it to 
try and obtain.  She was also notified of her and the VA's 
respective obligations with respect to providing information 
and obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the appellant of the 
laws and regulations relating to service connection and 
service connection for the cause of the veteran's death, and 
have set forth the regulation pertaining to the VA's duty to 
assist.  These documents advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains all records identified by the 
appellant and contains the veteran's service medical records, 
and extensive private medical treatment records identified by 
the appellant.  Accordingly, the Board finds that the VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Background
The veteran died in May 1997.  His official certificate of 
death shows that he died of transitional cell carcinoma with 
metastasis to the bone.  Extensive private medical records 
show that he had had transitional cell carcinoma of the 
bladder, and adenocarcinomas of the lung and colon, in the 
1990's, before developing transitional cell carcinoma of the 
kidney.  The record does not suggest the presence of any 
carcinoma prior to 1990, and the appellant (and the veteran 
during his lifetime) has not claimed that the veteran's 
cancer was manifested at any time proximate to service.  
Rather, the contention in this case is that the veteran's 
cancer was caused by radiation exposure during service.  
Specifically, it is asserted that his work as a radar 
technician caused exposure to non-ionizing radiation that was 
an etiological factor in the development of his cancer many 
years after service.  Requests by the RO to the service 
department to verify the veteran's exposure to radiation in 
service were unsuccessful.  Because the appellant has 
indicated that the veteran had worn badges to record 
radiation and that they had indicated "present danger," and 
because his personnel records showed he arrived in Sasebo, 
Japan, aboard the U.S.S. LST 615 on October 8, 1945, and 
departed November 13, 1945, the Board undertook development 
in its two remands to investigate possible exposure to 
ionizing radiation.

As noted above the veteran's service personnel records 
reflect that he had served as a radar repairman/radar 
technician and served aboard the U.S.S. LST 615 in Japan from 
October 8, 1945 to November 13, 1945.  His service medical 
records do not suggest any cancer of the bladder, lung, 
colon, kidney, and bones, nor do they suggest any 
cardiovascular abnormalities.  The April 1946 service 
discharge examination was essentially normal.

In April 1997, the veteran filed a claim for service 
connection for various cancers and reported that they had 
their onset beginning with bladder cancer in 1990.  The 
appellant later claimed that exposure to electromagnetic 
radiation caused the veteran's cancers.  Medical treatment 
records from D. Birnbaum, M.D., note that the veteran was 
treated for bladder tumors dating back to January 1990 that 
could conceivably have represented transitional cell 
carcinoma.  In December 1996 Dr. Birnbaum reported that the 
veteran had a history of left pulmonary carcinoma 5 years 
earlier and colon carcinoma 3 years earlier.  Dr. Birnbaum 
noted that the veteran had a history of smoking for more than 
50 years.  Extensive private medical records in the 1990s 
document his cancer treatments.  In March 1997 the veteran 
was admitted for a work up.  His diagnoses included 
transitional cell carcinoma of the kidney metastatic to the 
bone, congestive heart failure, coronary artery disease, 
cardiac pacemaker, history of lung cancer, and history of 
colon cancer.

The veteran died on May [redacted], 1997.  The official certificate 
of his death lists the immediate cause of death as 
transitional cell carcinoma with metastasis to the bone of 4 
months duration.  Another significant condition listed as 
contributing to his death was coronary artery disease.

Submitted with the appellant's claim were records from 
various medical journals and other literature that discuss 
the relationship between cancer and exposure to radio 
frequency and microwave (electromagnetic) radiation.  In 
addition the appellant has stated that her husband was found 
to have a low sperm count in 1949, which she claims is 
evidence of exposure to electromagnetic radiation.  She has 
submitted copies of medical bills dated in 1949 that she 
states were for treatment of this condition.

In November 1997 Dr. Birnbaum reported that it was not 
possible to render an opinion with any accuracy as to the 
cause and effect of the veteran's active duty and subsequent 
development of multiple tumors, but he did state that "if he 
was exposed to radiation at the time of his active service 
there could be a correlation between his multiple tumors and 
that exposure."

Communications from the National Personnel Records Center 
(NPRC), the Naval Dosimetry Center, the Naval Historical 
Center, the Marine Corps Historical Center, and the Defense 
Threat Reduction Agency show that there is no record showing 
exposure to ionizing or non-ionizing radiation or radiation 
risk activities.  The Defense Threat Reduction Agency has 
reported that the veteran's location at Sasebo, Japan had no 
potential for exposure to ionizing radiation.

III.  Service connection for cancers of the bladder, lung, 
colon, kidney, and bones for accrued benefit purposes
Pertinent regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 C.F.R. § 3.1000 (2003).  Certain 
accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" 
the veteran's claims and the appellant takes the veteran's 
claims as they stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applies.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Where a veteran who served 
for ninety (90) days or more during a period of war or during 
peacetime after December 31, 1946, develops cancer to a 
compensable degree within one year after separation from 
service, the disease may be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II, resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Further, a claim for service connection may be based on 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on exposure to 
ionizing radiation, it is established that a radiogenic 
disease first became manifest after service, and was not 
manifest to a compensable degree within any presumptive 
period as specified in 38 C.F.R. §§ 3.307 or 3.309, the 
following factors will be examined: (1) Whether the veteran 
participated in an activity would have exposed him to 
ionizing radiation (determined by making an assessment of the 
size and nature of the radiation dose); (2) whether the 
veteran subsequently developed a radiogenic disease, as 
recognized by statute; and (3) whether the disease first 
became manifest within a specific period after radiation 
exposure.  38 C.F.R. § 3.311(a), (b)(5).  The determination 
of service connection based on ionizing radiation is then 
made under the generally applicable service connection 
provisions, giving due consideration to any opinion provided 
by the Undersecretary of Health or an outside consultant. 38 
C.F.R. § 3.311(f).  Service connection will not be 
established if there is affirmative evidence to establish 
that a supervening, non-service-related condition or event is 
most likely the cause of disease. 38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(1).

In this case, the appellant contends that the veteran's duty 
connected to the maintenance and operation of radar equipment 
led to the development of his multiple cancers.  The claim is 
also being assessed on the basis of possible exposure to 
ionizing radiation.

The record shows that the veteran was initially diagnosed 
with bladder cancer in January 2000.  The Board initially 
notes that lung, colon, kidney, and bone cancers are 
"radiogenic diseases" that may be induced by exposure to 
ionizing radiation.  See, 38 C.F.R. § 3.311(b)(2)(i)(ix).  
Thus, the second and third factors set forth in 38 C.F.R. 
§ 3.311 have been met.  The question turns to the first 
factor; that is, whether the veteran participated in an 
activity would have exposed him to ionizing radiation.  In 
this regard, attempts to confirm exposure to ionizing 
radiation or obtain a dose estimate have not resulted in any 
evidence of exposure.  As such, the Board finds no competent 
evidence to show that the veteran participated in a radiation 
risk activity or was otherwise exposed to ionizing radiation.

The Board has considered the appellant's contention that the 
veteran's cancers were the result of exposure to electro-
magnetic (non-ionizing) radiation; however, the United States 
Court of Appeals for Veterans Claims (CAVC) has made clear 
that a layperson is not competent to provide evidence on 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The Board also notes that the 
1997 statement from Dr. Birnbaum is highly speculative and 
does not even purport to assess what the veteran's radiation 
exposure was in service.  In fact the evidence shows that the 
veteran worked as a radar repairman/technician.  
Unfortunately there is no evidence, despite all efforts by 
VA, that the veteran had any harmful exposure to ionizing or 
non-ionizing radiation.  The proposition that if the veteran 
was exposed to radiation it could have had some role in later 
tumors is general in nature and does not specifically relate 
the veteran's in-service exposure to his tumors and death.  
Dr. Birnbaum stated it was impossible to render an opinion 
with any accuracy.  As such this opinion is not probative 
medical evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The appellant's statement that the veteran was diagnosed with 
a low sperm count in 1947 is general in nature and does not 
specifically relate the veteran's claimed in-service exposure 
to radiation and any sperm count deficit.  She lacks the 
expertise to make such a connection.  Espiritu, supra.

Finally, the Board has considered whether cancer of the 
bladder, lung, colon, kidney, and bones is directly due to 
the veteran's active duty military service.  However, the 
competent evidence shows that cancer was not manifested in 
service and there is no competent evidence of record relating 
his cancer to the veteran's active duty service.  As such, 
service connection, on a direct basis, for accrued benefits 
purposes, is not warranted.  Accordingly, there is no basis 
for a grant of direct service connection for the veteran's 
fatal cancers, as the disease did not have its onset during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, 
there is no basis for a grant of presumptive service 
connection for cancer of the bladder, lung, colon, kidney, 
and bones, as it was not manifested to a compensable degree 
within one year after his separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Service connection for the Cause of Death
Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id.

The Board has reviewed the record, which clearly shows that 
the veteran had transitional cell carcinoma with metastasis 
to the bone after he had developed multiple cancers starting 
with bladder cancer, and that his cancer was the cause of his 
death.  During his lifetime, he was not service- connected 
for any disability, and as noted above, service connection 
for cancers of the bladder, lung, colon, kidney, and bones, 
for purposes of accrued benefits, is not warranted.  There is 
no competent evidence of a causal relationship between the 
veteran's cancer, first shown to be present many years after 
service and any incident of service, including claimed 
exposure to non-ionizing radiation.  Rather, the record 
reflects that numerous attempts to confirm the veteran's 
exposure to ionizing or non-ionizing radiation and to obtain 
a dose estimate have been to no avail.  However, as set forth 
above, the efforts did not yield evidence of participation in 
a radiogenic risk activity or exposure to ionizing radiation 
or show that the veteran's claimed exposure to non-ionizing 
radiation led to the development of his cancers 45 years 
after such claimed exposure.  

Finally the Board notes that the certificate of the veteran's 
death notes that coronary artery disease was a contributing 
factor in his death.  The appellant has made no contentions 
in this regard, and the Board points out that cardiovascular 
disease was not shown during service or for many years 
thereafter, and there is no evidence to suggest that coronary 
artery disease was related to service in any other way.  

The weight of the credible evidence establishes that the 
veteran's fatal cancer developed many years after service, 
and his cancers were not caused by any incident of service 
including radiation exposure.  He had no service-connected 
conditions at the time of death.  Thus there is no basis for 
service connection for the cause of his death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for cancers of the bladder, lung, colon, 
kidney, and bones, for accrued benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


